Gaynor, J. (dissenting):
The engineer ran his train into the yard limits of a station and a train standing there at high speed, seriously injuring the plaintiff, who was fireman on the standing train. The said engineer had never been over that section of the road before, except that he had run an engine over it three months before. There was a warning sign upon the track at a point outside of the yard limits, and there was a rule requiring engineers to slow down and have their engines under control after such signs and while in yard limits. But on the whole evidence it was permissible for the jury to find, as they did, that the engineer failed to see the warning yard sign because of his lack of familiarity with the road. An engineer has to look out for and- observe a considerable number of things, and it is plain that' on a road and in a locality that he is unfamiliar with he is quite likely to miss some warning sign or signal. For that reason pilots are sent with engineers who are new to a route. There was evidence that the custom is to send some one along with a strange engineer who is familiar with the route, and the defendant failed in this duty, i. e., to furnish competent fellow-servants to the plaintiff. The said rule to slow down, etc., does not exempt the defendant in such a *368case. The accident did not happen from a negligent failure of .the engineer to obey the rule, but from the negligence of the defendant in not manning the engine with some one sufficiently familiar with the road and locality to know where such signs were and not to be likely to miss some of them.
The judgment should be affirmed.
Miller, J., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.